Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 8/23/21 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election of Group I with traverse and species of “b” without traverse in Applicant’s response filed 1/17/21.   

Claims 1, 4, 5, 7-9 and 25 are presently being examined as they read upon the elected species.

3.  Applicant’s amendment filed 8/23/21 has overcome the prior rejection of record of claims 1 and 4-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Applicant has canceled claim 6 and has amended instant base claim 1 to recite that the first peptide sequence does not occur in the sequence of the protein of b1, the unmodified therapeutic protein.  

4.  Applicant’s amendment filed 8/23/21 has overcome the prior rejection of record of claims 1 and 4-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5. Applicant’s amendment filed 8/23/21 has overcome the prior rejection of record of claims 1, 4 and 5 under 35 U.S.C. 103 as being unpatentable over 
WO 2009101206 A2 (IDS reference) in view of Pipe et al (Haemophilia, 2004, 10 (Suppl. 4): 55-63, of record) and US 2005/0181446 A1 (of record).  

Applicant has canceled claim 6 and has amended instant base claim 1 to recite that the first peptide sequence (the MHC class II T cell epitope) does not occur in the sequence of the protein of b1, the unmodified therapeutic protein, a limitation that the art references do not teach.  

6.  Applicant’s amendment filed 8/23/21 has overcome the prior rejection of record of claims 1, 4 and 5 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-30 of copending Application No. 16/726,411 view of WO 2009101206 A2 (IDS reference), Pipe et al (Haemophilia, 2004, 10 (Suppl. 4): 55-63, of record) and US 2005/0181446 A1 (of record).



7.  Applicant’s amendment filed 8/23/21 has overcome the prior rejection of record of claims 1 and 4-7 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 18, 20, 21, 24-28, 30-32 and 40 of copending Application No. 16/008,399 view of Pipe et al (Haemophilia, 2004, 10 (Suppl. 4): 55-63, of record) and US 2005/0181446 A1 (of record).  The specification discloses that the use of proteins with an added MHC class II T cell epitope or CD1d-rstricted NKT cell peptide epitope in combination with a peptide comprising this epitope and a redox motif allows to uncouple the epitope sequence used to elicit the cytolytic CD4_ cell population from epitope sequences within the antigen itself (page 20 at lines 29-32).  

Applicant has presently amended the claims to recite that the NKT cell epitope does not occur in the sequence of the therapeutic protein, while the claims of 16/008,399 do not meet this claim limitation.   

8.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.  Claims 1, 5, 7-9 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

This is a new ground of rejection necessitated by Applicant’s amendment filed 8/23/21.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed a kit of parts of polypeptides comprising:
	a) a peptide comprising:
a1) a first peptide sequence comprising an MHC class II T cell epitope or the sequence of [FWYHT]-X(2)-[VILM]-X(2)- [FWYHT] (SEQ ID NO: 1), and 
a2) immediately adjacent to said first peptide sequence or separated by at most 7 amino acids from said first peptide sequence a [CST]-X(2)-C (SEQ ID NO: 7) or C-X(2)-[CST] (SEQ ID NO: 8 oxidoreductase motif sequence, and
	b) a polypeptide comprising:
		b1) a therapeutic protein and 
b2) the first peptide sequence defined in a1), wherein the first peptide sequence does not occur in the sequence of the protein of b1).

As such, the claims encompass a kit wherein the kit comprises the polypeptide recited at part “b”, wherein the polypeptide must comprise a therapeutic protein and a first peptide sequence that comprises an MHC class II T cell epitope or the sequence of [FWYHT]-X(2)-[VILM]-X(2)- [FWYHT] (SEQ ID NO: 1) that does not occur in the sequence of the therapeutic protein, wherein the two components, i.e., the therapeutic protein and the first peptide sequence, are not the product of fusion partners.  The claims therefore comprise a therapeutic protein with an inserted first peptide sequence.

The therapeutic protein must possess the functional property of being therapeutic even when comprised in the polypeptide.

The genus of therapeutic proteins is extremely broad and structurally diverse. 

The specification discloses that the “therapeutic agent of the present invention includes any peptide or protein agent used to compensate for the absence of a physiological agent or to alter, modify, stop or slow down a disease process”.  The specification further discloses non-limiting examples of such therapeutic agents. The specification further discloses that such therapeutic agents include: replacement agents for coagulation defects, fibrinolytic agents, hormones, cytokine and growth factors, antibodies for the modulation of immune responses, humanized therapeutic antibodies, EPO, enzymes for replacement therapy (para spanning pages 18-19).  
The specification discloses that the use of proteins with an added MHC class II T cell epitope or CD1d-restricted NKT cell peptide epitope in combination with a peptide comprising this epitope and a redox motif allows to uncouple the epitope sequence used to elicit the cytolytic CD4+ cell population from epitope sequences within the antigen itself (page 20 at lines 29-32). “This is especially the case for fusion proteins of a protein fused to an epitope, since this requires no modification to the sequence of the protein itself.  Modifying the therapeutic protein to contain the new epitope sequence is a task that has to be optimized for each protein” (paragraph spanning pages 20-21) (the underline is the Examiner’s emphasis).  

Thus, the specification discloses that experimentation must be engaged in to determine the sequence of such proteins, and consequently that one of skill in the art cannot envision the sequences of the second polypeptide that comprises a protein having therapeutic function a priori.

Although one of skill in the art could employ methods of discovery to make the polypeptide comprising a therapeutic protein and a first peptide as recited in the instant claims:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Therefore, it appears that the instant specification does not adequately disclose the breadth of the polypeptide comprising a therapeutic protein comprised in the kit recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such polypeptides and hence the kit comprising all such polypeptides at the time the instant application was filed.    

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).
	
10.  Claims 1, 4, 5, 7-9 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not disclose how to make and/or use the instant invention, 
a kit of parts of polypeptides comprising:

a) a peptide comprising:
a1) a first peptide sequence comprising an MHC class II T cell epitope or the sequence of [FWYHT]-X(2)-[VILM]-X(2)- [FWYHT] (SEQ ID NO: 1), and 
a2) immediately adjacent to said first peptide sequence or separated by at most 7 amino acids from said first peptide sequence a [CST]-X(2)-C (SEQ ID NO: 7) or C-X(2)-[CST] (SEQ ID NO: 8 oxidoreductase motif sequence, and

	b) a polypeptide comprising:
		b1) a therapeutic protein and 
b2) the first peptide sequence defined in a1), wherein the first peptide sequence does not occur in the sequence of the protein of b1), and including the limitations recited in the dependent claims.

The specification has not enabled the breadth of the claimed invention because the claims encompass:

1) in the case of instant claims 1, 4, 5 and 7, the sequence that is designated SEQ ID NO: 1 is a motif, but may not necessarily be an NKT cell epitope that binds to CD1d even though it possesses the motif for potential binding to CD1d, and given the breadth of the genus of possible sequences thereof, the specification does not disclose how to use the non-NKT epitope peptides and kit thereof without undue experimentation; and 
 
2) in the case of claims 1, 5, 7-9 and 25, undue experimentation would be involved to determine wherein in the instance that the polypeptide of “b” does not comprise a therapeutic protein and the first peptide sequence as fusion partners, i.e., but rather as insertion of the first peptide into the therapeutic protein, given the breadth of the genus of therapeutic proteins and of first peptides, undue experimentation would be involved to determine where the insertion could occur that would be permissive of retention of therapeutic protein function.  

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed kit can be made and/or used without undue experimentation.  

The genus of therapeutic proteins is extremely broad and structurally diverse. 

The specification discloses that the “therapeutic agent of the present invention includes any peptide or protein agent used to compensate for the absence of a physiological agent or to alter, modify, stop or slow down a disease process”.  The specification further discloses non-limiting examples of such therapeutic agents. The specification further discloses that such therapeutic agents include: replacement agents for coagulation defects, fibrinolytic agents, hormones, cytokine and growth factors, antibodies for the modulation of immune responses, humanized therapeutic antibodies, EPO, enzymes for replacement therapy (para spanning pages 18-19).  
The specification discloses that the use of proteins with an added MHC class II T cell epitope or CD1d-restricted NKT cell peptide epitope in combination with a peptide comprising this epitope and a redox motif allows to uncouple the epitope sequence used to elicit the cytolytic CD4+ cell population from epitope sequences within the antigen itself (page 20 at lines 29-32). “This is especially the case for fusion proteins of a protein fused to an epitope, since this requires no modification to the sequence of the protein itself.  Modifying the therapeutic protein to contain the new epitope sequence is a task that has to be optimized for each protein” (paragraph spanning pages 20-21) (the underline is the Examiner’s emphasis).  

The specification discloses in example 2, that fusing EPO protein with a promiscuous class II MHC-restricted T cell epitope linked to a thioreductase motif located within the epitope flanking region elicits epitope-specific cytolytic CD4+ T cells (i.e., this is a fusion polypeptide).  Administration of EPO protein coupled to the same promiscuous epitope activates cytolytic CD4+ T cells which eliminate by apoptosis APCs presenting EPO and thereby the capacity to mount an immune response to EPO.  All of the examples in the specification are prophetic in nature.  

The specification discloses that CD1d-restricted NKT cell peptide epitopes can be used to generate cytolytic CD4+ T cells via NKT cells (page 20 at lines 24-25).  

The CD1d-restricted NKT cell epitope from any protein must possess the functional property of binding to CD1d as a prerequisite to being an epitope and furthermore, must when so bound, possess the functional property of binding to and activating a T cell receptor on a cognate NKT cell. For example, evidentiary reference Girardi et al (JBC, 2016, 291 (20): 10677-10683, of record) teaches that the presence of a CD1d binding motif [such as the one recited the instant claims] is not sufficient to guarantee peptide binding to CD1d. Girardi et al teach that testing random peptides with a phage display approach identified p99, a 22-mer peptide characterized by a hydrophobic binding motif, that adopts an alpha helical conformation in binding to CD1d, the secondary structure being critical for the orientation of hydrophobic side chains within the antigen binding groove of CD1d, and the possibility existing that steric clashes between peptide side chains are induces by residues not a defined part of the motif. Girardi et a/ teach that the said hydrophobic binding motif [F/AWV]XX[I/L/M]XXW itself is not sufficient for CD1d binding because truncation of a longer peptide to versions containing only the minimal motif showed reduced or abolished binding affinity. A peptide from cOVA protein carrying the same motif was also shown to bind to CD1d and elicit an immune response (see entire reference).  

The genus of peptides having the motif represented by SEQ ID NO: 1 is also very broad and encompasses over about 2,000 variants just considering naturally occurring amino acid substituents and a peptide sequence consisting of the sequence of SEQ ID NO: 1. Note that the first peptide sequence may consist of or may comprise the sequence represented by SEQ ID NO: 1, in the latter instance, comprising additional N-and/or C-flanking amino acid sequences. 

For example, wherein the first residue is “F” and “X” may be any naturally occurring amino acid residue (there are 20), the subgenus thereof encompasses F-X20X20-X4-X5,    
20 x 20 x 4 x 5 = 400.  For the entire genus, 400 x 5 = 2,000, just considering the 20 naturally occurring amino acid residues.  The genus is even larger considering non-naturally occurring amino acid residues for “X” and additional N-and/or C-flanking amino acid sequences.  

There is insufficient guidance in the specification as to how to make and/or use instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

11.  SEQ ID NO: 29 is free of the prior art.

12.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644